Citation Nr: 0734711	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  03-29 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include death benefits under the 
provisions of 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

J. Rose, Counsel 



INTRODUCTION

The veteran served on active duty from September 1946 to 
November 1946, and May 1950 to March 1956.  He died in 
November 2000.  He is survived by his widow, who is the 
appellant in this case.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in July 2004, when it was denied.  The 
appellant appealed to the United States Court of Appeals for 
Veterans' Claims (Court).  By Order of January 2005, the 
Court granted a joint motion filed by the parties in the case 
and remanded the matter to the Board for further evidentiary 
and procedural development.  The Board remanded this matter 
in June 2006.


FINDINGS OF FACT

1.  The veteran died in November 2000.  The veteran's death 
certificate reflects that the immediate cause of death was 
cardiorespiratory arrest.  Conditions contributing to 
immediate cause were bilateral bronchopneumonia, bedridden, 
and spinal disc condition, bedridden.  

2.  During his lifetime, the veteran was service connected 
for intervertebral disc syndrome, post operative, evaluated 
as 40 percent disabling, and residuals of a fractured left 
foot, evaluated as noncompensable.  

3.  There is no competent evidence linking the veteran's 
immediate and contributing causes of death to service, and 
the preponderance of the evidence is against a finding that 
the veteran's service connected disabilities caused or 
contributed substantially or materially to his death. 

4.  A preponderance of the evidence is against a finding that 
the veteran's death was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault as a result of VA hospital 
treatment or the result of an event not reasonably 
foreseeable.


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a 
disability that is otherwise related to service; or 
negligence did not cause or contribute substantially or 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2007).

2.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death is not warranted. 38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated June 2001, August 2001, January 2002, 
and October 2006,  the RO satisfied its duty to notify the 
appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007).  Specifically, the RO notified 
the appellant of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
appellant was expected to provide.  The appellant was 
instructed to submit any evidence in her possession that 
pertained to her claim.   

VA has done everything reasonably possible to assist with 
respect to her claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records and pertinent post-service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  Two medical evaluations were performed in 
conjunction with his claim.  Pursuant to the Joint Remand, 
the certificate of death was translated into English.  The 
duties to notify and assist have been met.

In light of the Board's denial of the claim, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

Service Connection For Cause of Death

Prior to his death, the veteran was service-connected for 
intervertebral disc syndrome and evaluated as 40 percent 
disabled due to this condition, and residuals of a fractured 
left foot, evaluated as noncompensable.  An April 1999 VA 
examination report reflects that the veteran complained of 
chronic low back pain radiating to both lower extremities 
with associated weakness, cramps, paresthesias and occasional 
numbness.  The veteran used a cane for ambulation in his home 
and a wheelchair for community ambulation.  The examination 
report indicates that the veteran had painful motion of the 
lumbar spine, spasms, weakness and tenderness.

In February 2000, the veteran sought treatment at a VA 
emergency room, his chief complaint of having a cold.  The 
medical record indicates that the general assessments related 
to the complaint included, in part, both a history of 
dementia and a history of back surgery.  In June 2000, the 
veteran again sought treatment at a VA emergency room, his 
chief complaint of "nocturnal fever, headache, and 
desperation."  The medical record does not include any back 
symptoms or a history of a back surgery as related to the 
complaint.  A September 2000 VA record indicates that the 
veteran had a history of Alzheimer's disease and had been 
found on the floor.  A September 2000 VA radiology report 
specifically indicates displaced intertrochanteric fracture 
of the left femur.  

VA medical records reveal that the veteran was hospitalized 
during the days preceding his death in November 2000.  He was 
admitted in late October 2000 due to a cough and chills and 
the initial impressions included dehydration, pneumonia, 
chronically bedridden, and hypertension.  The records 
indicate the veteran was bedridden the four months preceding 
his death.  

The veteran died in November 2000.  The veteran's death 
certificate reflects that the immediate cause of death was 
cardiorespiratory arrest.  Conditions contributing to 
immediate cause were bilateral bronchopneumonia, bedridden, 
and spinal disc condition, bedridden.  In November 2002, the 
appellant filed a claim for service connection for the cause 
of the veteran's death. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312.

Upon review, the appellant has not submitted any evidence, 
nor is there any evidence of record, which establishes a 
direct relationship between the veteran's service and cause 
of death.  The preponderance of the evidence of record does 
not show that the veteran's death was directly related to 
service.

Rather, the appellant contends that the veteran's death is 
related to his service-connected disabilities, or in the 
alternative, related to negligence hospitalization.  

In support of her claim, the certificate of death lists 
spinal disc syndrome, bedridden, as a contributing cause of 
his death.  The Board reiterates that entitlement to benefits 
in this case requires evidence showing that the service 
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  There are two etiological opinions of record 
addressing this issue.  

In a January 2002 memorandum, a VA physician indicated that 
the veteran was not bedridden due to his back condition.  
Instead, an organic brain condition and a history of a left 
femur fracture were the primary conditions that kept the 
veteran bedridden.  The VA physician indicated that the 
veteran's medical records were practically unremarkable as to 
complaints or treatment of the veteran's service-connected 
back condition in the six months preceding his death.

In a January 2007 VA examination report, the physician 
reported the veteran's medical history.  The physician opined 
that the veteran's femur fracture at least as likely as not 
contributed to the veteran being bedridden.  The physician 
also opined that being bedridden at least as likely as not 
contributed to his cause of death based on the determination 
that being bedridden made the veteran prone to suffer from 
pulmonary embolism and recurrent pneumonias.  The physician 
also opined that the service-connected intervertebral disc 
syndrome did not contribute substantially or materially in 
causing the veteran's death.  According to the physician, 
intervertebral disc syndrome is a discogenic disease 
unrelated to events that occurred in the veteran's death.  

In sum, the January 2007 VA physician attributed the 
veteran's death to the femur fracture, which led to his 
bedridden status, as a contributing factor to the veteran's 
death.  However, the veteran's service connected disability 
was found not to have contributed substantially or materially 
in causing the veteran's death.  

Upon review, the Board finds the above medical opinions to be 
competent medical evidence as they were based upon a review 
of the medical evidence.  Further, the January 2007 VA 
physician specifically indicated in his report that the 
entire claims file was reviewed.  Both opinions were also 
supported by a rationale that is not otherwise contradicted 
by the medical evidence of record. 

The only competent medical evidence of record indicates that 
it is less likely than not that the veteran's service-
connected intervertebral disc syndrome contributed 
substantially or materially to his death.  While the 
certificate of death shows that the veteran's intervertebral 
disc syndrome contributed to the veteran's death, there is no 
competent evidence showing that this contribution was 
substantial or material.  In fact, the competent evidence is 
to the contrary.  

Based upon the above, the Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection for the cause of the veteran's death as directly 
related to service, or as related his service-connected 
disabilities.  

Entitlement to service connection for the cause of the 
veteran's death under 38 C.F.R. § 1151.

The appellant also raised the theory that the cause of the 
veteran's death should be service-connected based on the 
negligence of VA medical personnel at the VA medical center 
in allowing the veteran to fall and fracture his femur in 
September 2000, resulting in his being bedridden and 
developing pneumonia which led to his death.  In a January 
2007 statement, the appellant asserted that the veteran was 
ordered restrained to his bed by his doctor prior to the 
fracturing of his femur and that VA hospital records clearly 
state the veteran was found on the floor by the doctor.  

Under the provisions of 38 U.S.C.A. § 1151 (West 2006), if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service-connected.  
See 38 C.F.R. §§ 3.361, 3.800(a) (2007).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

38 C.F.R. § 3.361(c) states that claims based death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  Claims based on 
additional disability or death due to training and 
rehabilitation services or compensated work therapy program 
must meet the causation requirements of paragraph (d)(3) of 
this section.  Actual causation is required.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has died does not establish 
cause.  Hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  The provision of 
training and rehabilitation services or CWT program cannot 
cause the continuance or natural progress of a disease or 
injury for which the services were provided.  Disability or 
death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination.
  
38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

In essence, a claimed disability is a qualifying death if 
such death was not the result of the veteran's willful 
misconduct and (1) the additional disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, and the proximate cause of the death was 
due to either (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In this case, the competent medical evidence shows that the 
fractured femur contributed substantially to the veteran's 
bedridden status, which contributed substantially to his 
death.  However, the competent medical evidence indicates no 
fault or negligence in VA treatment that resulted in the 
fractured femur.

The January 2007 VA physician provides a summary of the 
pertinent medical evidence and arguments raised by the 
appellant, including her claim based upon 38 U.S.C.A. § 1151.  
The physician concluded that although the veteran fell and 
sustained a left femur fracture, he also suffered from 
Alzheimer's, alcoholic dementia, and cardiovascular accidents 
with right hemiparesis since several years prior to his death 
with difficulty walking since 1999.  According to the 
physician, due to his conditions, the veteran could have 
fallen anywhere.  The record supports the January 2007 VA 
physician's opinion as there is no other indication of any 
negligence of fault on the part of VA in the resulting 
fractured femur.  

The Board recognizes the statements from the appellant that, 
in her opinion, the veteran's death was due to improper 
hospital care prior to his death; however, the Board does not 
find any evidence indicating that she is a medical 
professional, and as such, her opinion as to medical 
causation is of limited probative value.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The appellant is correct that the 
record shows the veteran was found on the floor at a VA 
medical center when he fractured his femur.  A September 2000 
x-ray report indicates that the veteran was found in the 
floor.  She is also competent to say that she recalls an 
order for the veteran to be restrained immediately before the 
time he fell and fractured his femur.  However, there is no 
indication from the medical evidence of record that this, in 
fact, occurred.    Moreover, the January 2007 physician 
specifically notes that the claims folder was  reviewed and 
did not reference an order for restraint of the veteran to 
his bed immediately prior to the time he fractured his femur.  
In this case, the documented medical evidence, or lack 
thereof, outweighs the appellant's recollection.     

Based upon the above evidence, the Board finds that the 
evidence of record does not show any VA fault in the 
treatment of the veteran which led to his death, through any 
failure to exercise the degree of care expected of a 
reasonable health care provider, or that an event not 
reasonably foreseeable caused the veteran's death.  In view 
of this finding, the Board concludes that entitlement to 
disability compensation under the provisions of 38 U.S.C.A. § 
1151 for the cause of the veteran's death is not established.  
As the preponderance of the evidence is against the 
appellant's claim, the benefit-of- the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death, to include death benefits under the 
provisions of 38 U.S.C.A. § 1151, is denied.



____________________________________________
J. A. MARKEY	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


